                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                             WESTERN DIVISION

 UNITED STATES OF AMERICA,                       Case No. _______________________________
                                                 COUNT ONE:
                              Plaintiff,         (Felon in Possession of a Firearm)
                                                 18 U.S.C. §§ 922(g)(1) and 924(a)(2)
        v.                                       NMT: 10 Years Imprisonment
                                                 NMT: $250,000 Fine
 MELVIN LAVON SHIELDS,                           NMT: 3 Years Supervised Release
 [DOB: 10/18/1993]                               Class C Felony
                                                 $100 Mandatory Assessment
                              Defendant.

                                     INDICTMENT

       THE GRAND JURY CHARGES THAT:

                                        COUNT ONE
                              (Felon in Possession of a Firearm)

       On or about January 26, 2021, in the Western District of Missouri, the defendant, Melvin

Lavon Shields, knowing that he had previously been convicted of a crime punishable by

imprisonment for a term exceeding one year, did knowingly possess a firearm, to wit: a black

Smith & Wesson, model 5904, 9mm, semi-automatic pistol bearing serial number TEH6518,

which had been transported in interstate commerce, in violation of Title 18, United States Code,

Sections 922(g)(1) and 924(a)(2).

                                                   A TRUE BILL.


5/21/2021                                          /s/ Pamela Carter-Smith
DATE                                               FOREPERSON OF THE GRAND JURY


/s/ Brandon E. Gibson
Brandon E. Gibson
Special Assistant United States Attorney
Violent Crimes & Drug Trafficking Unit
Western District of Missouri
